Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00586-CV

                        Ryan JONES and Lake Flato Architects, Inc.,
                                      Appellants

                                             v.

                                    Selina MALONEY,
                                          Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-17778
                         Honorable Richard Price, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the joint motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

      SIGNED March 24, 2021.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice